            Case 1:14-cv-06228-VSB-DCF Document 523 Filed 08/19/20 Page 1 of 4


                                                                                                                          mwe.com

                                                                                                                          James Pardo
                                                                                                                        Attorney at Law
                                                                                                                     jpardo@mwe.com
                                                                                                                       +1 212 547 5353

August 19, 2020

VIA ECF

The Honorable Vernon S. Broderick, U.S.D.J.
United States District Court
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:      Commonwealth of Pennsylvania, et al. v. Exxon Mobil Co., et al., Case No.: 1: 14-cv-06228

Dear Judge Broderick:

        Defendants write in response to Plaintiff the Commonwealth of Pennsylvania’s August 10, 2020
letter informing the Court of supplemental authority purportedly dispositive of Defendants’ pending
Motion to Dismiss the Second Amended Complaint (“SAC”). Specifically, Plaintiff’s letter directs the
Court to the decision in Commonwealth v. Golden Gate National Senior Care LLC, 194 A.3d 1010 (2018),
which addresses claims brought under the Unfair Trade Practices and Consumer Protection Law
(“UTPCPL”). Plaintiff’s reliance on Golden Gate is misleading and misplaced, and the opinion is far
from dispositive. 1

        Plaintiff’s letter characterizes the Golden Gate opinion as new and controlling case law bearing
directly on the precise issue supposedly determinative of Defendants’ pending motion to dismiss
Plaintiff’s UTPCPL claims. Plaintiff’s characterization is misleading, as an initial matter, because Golden
Gate is not new; it is two years old.

         Plaintiff’s characterization also is misleading because neither Golden Gate nor Plaintiff’s letter
addresses Defendants’ principal and dispositive argument for dismissal of Plaintiff’s UTPCPL claims –
i.e., the claims fail because Plaintiff has not and cannot plead that defendants are—note the tense—“using
or [are] about to use any method, act or practice declared by [the Act] to be unlawful.” See ECF No. 238
at 2-6 (quoting 73 P.S. § 201-4) (emphasis added). It is a timing issue. Plaintiff has not and cannot plead
the ongoing or imminent conduct required by the UTPCPL because the basis for Plaintiff’s claims is
Defendants’ alleged actions with respect to the sale and marketing of a product—gasoline containing
MTBE—that has not been sold or marketed in Pennsylvania for almost 15 years. See, e.g., id. at 4.


1
  Plaintiff suggests both that the Golden Gate opinion is dispositive of only “certain issues” in Defendants’ pending motion to
dismiss and that Defendants’ motion to dismiss should be denied “in its entirety.” See Pl.’s Ltr. at 1, 3. Plaintiff’s request that
the motion to dismiss be denied “in its entirety” is untenable not only for the reasons explained below, but also because Plaintiff
ignores the fact that Defendants’ motion to dismiss targets claims other than Plaintiff’s UTPCPL claims. See ECF No. 238
(also moving to dismiss Counts III and IX).

                                     340 Madison Avenue New York NY 10173-1922 Tel +1 212 547 5400 Fax +1 212 547 5444

                                     US practice conducted through McDermott Will & Emery LLP.
          Case 1:14-cv-06228-VSB-DCF Document 523 Filed 08/19/20 Page 2 of 4




The Honorable Vernon S. Broderick, U.S.D.J.
August 19, 2020
Page 2

         To the extent Golden Gate says anything about Defendants’ motion to dismiss argument, it is only
to reiterate the basic requirement that the Attorney General must show ongoing or imminent conduct
before the question of a restoration remedy—the focus of Plaintiff’s letter—may be considered. See
Golden Gate, 194 A.3d at 1031 (“Section 4 of the UTPCPL gives the Attorney General … the authority
to seek an injunction against any person it believes is engaging in or is about to engage in, any of the
conduct prohibited under the UTPCPL. … Section 4.1 provides for a remedy where an injunction has
been entered pursuant to section 4.” (emphasis added)). In short, the question of whether Plaintiff is
entitled to restoration damages under Section 4.1 of the UTPCPL is irrelevant where, as here, the plaintiff
fails to plead an ongoing or imminent violation of the Act. Id.

         Instead of addressing the real merits of Defendants’ argument, Plaintiff’s letter focuses on an issue
referenced by Defendants only as a footnote to their motion to dismiss – i.e., whether the Commonwealth
is eligible to receive the statutory remedy of restoration under Section 4.1 of the UTPCPL. See ECF No.
238 at 3 n.3. Judge Scheindlin previously held that the Commonwealth was not so entitled because the
restoration remedy is available only to “persons,” which is elsewhere in the UTPCPL defined to exclude
public entities. In re MTBE Prods. Liab. Litig., 2015 WL 4092326, at *6 (S.D.N.Y. July 2, 2015). The
Golden Gate court clarified that the remedy of restoration is available to “persons in interest,” a phrase
that is not defined in the statute. Golden Gate, 194 A.3d at 1033. Considering the General Assembly’s
intent behind the UTPCPL, the court held that “person of interest” refers to “those who lost money or
property because of the enjoinable conduct that was found to violate the UTPCPL.” Id. at 1034.

        But Golden Gate does not help Plaintiff in this case because Plaintiff does not plead “lost money
or property” as a result of Defendants’ alleged UTPCPL violations, except in perhaps the most conclusory
terms. See, e.g., SAC ¶ 402(c) (requesting an order under UTPCPL section 4.1 “requiring [] Defendants
to restore to all persons in interest (which includes the Commonwealth) any moneys or property, real or
personal, which [Defendants] may have been acquired [sic] by means of [Defendants’] violations of the
UTPCPL”); see also generally id. ¶¶ 392-410. That failure is not surprising, because the costs allegedly
incurred by Plaintiff on its other claims—costs allegedly incurred to “investigat[e], monitor[], treat[],
remediat[e] and otherwise address[] releases of MTBE into the waters of the Commonwealth”—are not
costs actually incurred by the Plaintiff. (SAC ¶ 258.)

       First, such costs are primarily incurred directly by entities, like many Defendants here, who
own(ed) the sites at which releases of MTBE occurred. Those owners must investigate, monitor, treat and
remediate MTBE releases according to the Commonwealth’s well-defined environmental regulatory
procedures. See, e.g., generally 25 Pa. Code 245 et seq. (Administration of the Storage Tank and Spill
Prevention Program).

       Second, to the extent Plaintiff is referring to funds paid out of the Underground Storage Tank
Indemnification Fund (“USTIF”) to remediating parties, those funds also are not Commonwealth funds.
USTIF is an independent, privately funded insurance program supported solely by fees paid by owners of
underground storage tanks (again, including many of the Defendants here). See 35 P.S. § 6021.704 (“This
fund shall consist of the fees assessed by the board under section 705(d)…. The fund shall be the sole
           Case 1:14-cv-06228-VSB-DCF Document 523 Filed 08/19/20 Page 3 of 4




The Honorable Vernon S. Broderick, U.S.D.J.
August 19, 2020
Page 3

source of payments under this act, and the Commonwealth shall have no liability beyond the amount of
the fund.”); 35 P.S. § 6021.705(d) (“The board, by regulation, shall establish fees to be paid by the owner
… of underground storage tanks. Fees shall be set on an actuarial basis in order to provide an amount
sufficient to pay outstanding and anticipated claims against the Underground Storage Tank
Indemnification Fund in a timely manner. Fees shall also include an amount sufficient to meet all other
financial requirements of the board.”). In other words, any funds paid by USTIF to its Claimants come
from private parties, not taxpayer money appropriated by the legislature and not from other
Commonwealth revenue.

        And, third, to the extent Plaintiff may be referring to funds paid directly by the Department of
Environmental Protection (“DEP”), those funds also are provided by USTIF. See 35 P.S. § 6021.710.
The proof is in the pudding. Of the 75 Focus Sites (release sites randomly selected by the Parties on which
to conduct discovery), Plaintiff’s discovery responses, including the thousands of documents produced,
do not indicate that any investigation or remediation costs incurred at those sites were paid for by DEP.
None. Zero. Plaintiff by law and in practice has not spent any tax payer money to investigate, monitor,
treat and remediate releases of MTBE gasoline at the Focus Sites. In sum then, regardless of whether the
UTPCPL permits restoration to “persons” or “persons of interest”, Plaintiff’s pleading is still deficient
because, among other reasons, it has not and cannot sufficiently plead “lost money or property” as a result
of Defendants’ alleged UTPCPL violations.

        Finally, Plaintiff contends that Defendants’ motion to dismiss should be denied because Golden
Gate clarified that claims brought under UTPCPL subsections 2(v) and (xxi)—sections cited in the SAC
—are not limited to claims of false advertising. Plaintiff again ignores that this was only one of several
arguments Defendants raised against the claim. See, e.g., ECF No. 238 at 9-12 (arguing that Count VI
must be dismissed because Defendants’ Material Safety Data Sheets (“MSDSs”) did not contain false
statements and the SAC fails to plead that the MSDS were likely to cause confusion). Moreover, the
materials found actionable in Golden Gate are readily distinguishable from Defendants’ MSDSs. The
former contained affirmative “false representations regarding the extent and quality of services to be
provided” to nursing home residents (Golden Gate, 194 A.3d at 1028), whereas the latter report facts about
a product’s chemical properties, their content largely is dictated by the U.S. Occupational Safety and
Health Administration and, if anything, Plaintiff alleges only omissions, not false representations. See,
e.g., ECF No. 238 at 7, 10. 2
                                                     ***
        Contrary to Plaintiff’s assertions, the Golden Gate decision is far from dispositive of Defendants’
Motion to Dismiss. In fact, the decision is irrelevant to the merits of Defendants’ Motion to Dismiss


2
  Plaintiff also incorrectly contends that Defendants objected to Plaintiff’s failure to “identify in the SAC the specific MSDSs
which [Plaintiff] claims to be actionable.” Pl.’s Ltr. at 3. Plaintiff misstates Defendants’ argument. Defendants did not argue
a failure to identify allegedly actionable MSDSs. Indeed, Defendants acknowledged that Plaintiff included a list of MSDSs in
the SAC. See ECF No. 238 at 7. Rather, Defendants’ objected that, for all but two defendants, the SAC fails to allege in
anything other than conclusory terms whether or how the other defendants’ MSDSs were false or misleading. Id.
            Case 1:14-cv-06228-VSB-DCF Document 523 Filed 08/19/20 Page 4 of 4




The Honorable Vernon S. Broderick, U.S.D.J.
August 19, 2020
Page 4

arguments. For the reasons set forth in Defendants’ 2016 briefing, as well as those outlined above, the
Court should grant Defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint.

Respectfully Submitted,


James Pardo
James Pardo

Counsel for Exxon Mobil Corporation
and on Behalf of Defendants


cc:      All Counsel Record by ECF
DM_US 171627762-6.037771.0286
